Citation Nr: 0508141	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  99-16 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder, on a direct basis and as secondary to service-
connected residuals of a left ankle fracture.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from June 1966 to June 1969 
and from January 1971 to October 1979.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

This matter was previously before the Board in December 2000 
when it was remanded for additional development.  The 
requested development having been undertaken, the case is 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  A lumbar spine disorder did not have its onset during 
active service or result from disease or injury in service.

2.  A lumbar spine disorder was not caused or aggravated by 
the service-connected residuals of a left ankle fracture.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
lumbar spine disorder, on a direct basis and as secondary to 
service-connected residuals of a left ankle fracture, have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
In this case, VA's duties have been fulfilled to the extent 
possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in June 2002.  The veteran was told 
of what was required to substantiate his claim for service 
connection and of his and VA's respective duties, and was 
asked to submit evidence and/or information to the RO.  

The veteran's claim was initially adjudicated by the RO in 
June 1998 and was remanded for additional development in 
December 2000.  The requisite notice letter was provided to 
the veteran subsequent to the initial adjudication, but prior 
to re-adjudication as evidenced in the August 2004 
Supplemental Statement of the Case (SSOC), following the 
Board remand.

Although the section 5103(a) notice provided to the veteran 
was deficient as to its timing, that error was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the evidence received 
following the content-complying notice in June 2002 was 
subsequently considered by the RO in the August 2004 
supplemental statement of the case.  Accordingly, there is no 
indication that the outcome of the case would have been 
different had the veteran received pre-adjudicatory notice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's service medical records and post-service 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In the matter at hand, the veteran underwent VA 
examinations in October 1997, September 1999, and January 
2003.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Service connection for certain chronic disorders such as 
arthritis may be established based on a legal "presumption" 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's service medical records are negative for any 
reports, treatment or diagnoses of any lumbar spine disorder 
during his period of active service.  

A report of medical history dated in October 1979 and 
completed by the veteran at the time of his separation from 
service, shows that he indicated that he did not know if he 
had recurrent back pain.  The examiner did not elaborate on 
this indication.  The accompanying report of medical 
examination, also dated in October 1979, shows that upon 
clinical evaluation, the veteran's spine and other 
musculoskeletal systems were normal.  His DD-214 shows that 
he was awarded a Parachute Badge.

A VA examination report dated in May 1984 shows that the 
veteran did not report symptoms associated with a lumbar 
spine disorder.  Physical examination of the lumbar spine 
revealed normal contour and no tenderness.  Trunk motion was 
unrestricted in all directions.  There was no diagnosis given 
with regard to any lumbar spine disorder.

A VA examination report dated in October 1997 shows that the 
veteran reported injuring his low back during service when he 
was parachuting and had landed hard on the ground.  The 
diagnosis, in pertinent part, was mild degenerative arthritis 
of the lumbar spine, with left lower extremity radiculopathy.

In September 1999, the veteran testified at a personal 
hearing over which a hearing officer of the RO presided.  He 
asserted that he hurt his back in 1979 following a parachute 
jump when he hit a road when the wind had shifted.  He added 
that his back has always ached since that injury, but that he 
had not missed any time from work as a result thereof.  He 
also indicated that he had not received any treatment since 
leaving the service, but that he did experience occasional 
flare-ups.

A VA examination report dated in September 1999 shows that 
the veteran reported injuring his low back during service 
when he was parachuting and had landed hard on the ground in 
1978.  He indicated that this was treated conservatively and 
that he has had ongoing aching since that time.  He added 
that following his separation from service, he went to work 
as a groundskeeper wherein his duties consisted primarily of 
running a lawnmower, moving headstones, and operating a back 
hoe.  He also indicated that his symptoms did not occur 
following the injury, but had developed over the preceding 20 
years.  The diagnosis, in pertinent part, was slight 
degenerative disc disease of the lumbosacral spine with facet 
arthropathy.  The examiner added that he felt the veteran had 
sustained soft tissue injuries to the lumbar spine which 
promptly recovered and provided him with no further 
difficulty while in service.  However, with the ensuing 
years, he had developed some degenerative changes in the 
lumbosacral area, which the examiner attributed to the aging 
process.  Despite his subjective complaints, there were no 
radiographic changes.  He concluded that the veteran's main 
low back symptoms could be attributed to the aging process 
and there was less likely than not a relationship to the 
injury that had occurred 22 years earlier.  The examiner 
reviewed the veteran's medical records.  

As indicated above, this matter was previously before the 
Board in December 2000 when it was remanded for additional 
development.  The Board requested that the veteran be 
examined so that an opinion could be obtained as to whether 
the veteran's low back disorder was secondary to his service-
connected left ankle disability, and whether the low back 
disability was aggravated by a service-connected disability.

A VA examination report dated in January 2003 shows that the 
veteran reported injuring his back in 1967 when he was blown 
off a rudder platform and falling on his back.  He also 
reported re-injuring his back during parachute jumps during 
service.  The diagnosis, in pertinent part, was degenerative 
disc disease of the lumbar spine with facet arthropathy.  The 
examiner concluded that the veteran sustained soft tissue 
injuries to his back while in service as a paratrooper, 
however, recovering satisfactory that he was able to return 
to full duty.  He was able to spend the next 19 years working 
doing moderate to heavy physical labor.  His back examination 
was basically unremarkable.  He developed degenerative 
changes in the lumbosacral area through the years compatible 
with the aging process.  He concluded that the low back pain 
could be attributed to the aging process and was less likely 
related to the service-connected disability.  The examiner 
reviewed the veteran's medical records.  

In an addendum to the report, also dated in January 2003, the 
examiner reiterated that it was more likely than not that the 
veteran's lumbar spine disability was unrelated to the 
service-connected left ankle disability.  The lumbar spine 
condition was not caused by or increased in severity due to 
the left ankle injury.  The basis of his opinion was said to 
be that the ankle injury was in 1967 and the first medical 
record documentation of the lumbar condition was in 1997.  
The veteran was able to maintain long term employment after 
discharge from service doing moderate to heavy physical 
labor.  The current lumbar examination was essentially 
unremarkable, and the degenerative changes in the lumbosacral 
area were compatible with the aging process.  He added that 
based on medical record review and current clinical findings, 
it was more likely than the service-connected left ankle 
disability did not aggravate the veteran's lumbar spine 
disability.  This was based on examination that demonstrated 
a well preserved range of motion of the left ankle and a 
normal gait.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
lumbar spine disorder.  The service medical records are 
negative for any complaints or findings of a low back 
disorder, and such a disability was not diagnosed until many 
years after service.

Although the October 1979 report of medical history showed 
that the veteran indicated that he did not know if he had 
recurrent back pain, there was no further comment as to the 
issue, and clinical evaluation revealed a normal spine.

There is no competent medical evidence of record showing that 
the veteran has a current low back disorder that is related 
to service, including parachute jumping.  The September 1999 
and January 2003 VA examiners concluded that the veteran's 
low back disorder was related to the aging process rather 
than his period of service.  These opinions were based upon 
physical examination of the veteran and a review of the 
claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  In short, the probative medical evidence of record 
establishes that the veteran's current lumbar spine disorder 
is not related to his active service.

Additionally, the evidence does not show that the veteran's 
current lumbar spine disorder is related to his service-
connected left ankle disorder.  There is no competent medical 
evidence of record establishing such a relationship.  To the 
contrary, the January 2003 VA examiner concluded that the 
lumbar spine disorder was not caused or aggravated by the 
veteran's service-connected left ankle disorder.  
Accordingly, entitlement to service connection on a secondary 
basis for a low back disorder is not warranted.  See 38 
C.F.R. § 3.310(a) (2004).

The evidence does not show that the veteran was diagnosed 
with arthritis of the lumbar spine within one year following 
his separation from service.  As such, service connection on 
a presumptive basis is not warranted.  See 38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Any contentions by the veteran that he has a current lumbar 
spine disorder that is somehow related to his active service 
or to his service-connected left ankle disorder are not 
competent.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a lumbar spine disorder on a direct basis and 
as secondary to the service-connected left ankle disorder.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. §5107 
(West 2002).


ORDER

Entitlement to service connection for a lumbar spine 
disorder, on a direct basis and as secondary to service-
connected residuals of a left ankle fracture, is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


